Edwards, Ch. J.
delivered, on a subsequent day, the opinion of the court.
The first error assigned, is insufficient to reverse a judgment, after verdict.*
The third, the court overruled. Whenever the general issue can be plead in court, a notice of set-off may be given in court, if the cause and subject matter of set-off Would have entitled the party to have given it on the rules.
The second and fourth errors assigned, are fatal. For those errors, the judgment must be reversed.

 Brafbear vs. Shepherd, June 1803, S. P.